Judgment unanimously reversed on the law without costs and complaint dismissed. Memorandum: We agree with defendant that Supreme Court erred in granting plaintiff a divorce on the ground of cruel and inhuman treatment. Plaintiff testified that defendant had a mean temper and would rant and rave for hours, sometimes for days. She testified that defendant ridiculed her and controlled all of the family finances. She further testified that, on one occasion two years before trial, defendant grabbed her by the arm during an argument and pushed her into a doorway, causing bruising for which she did not seek medical attention. Two of the parties’ adult children corroborated the testimony of plaintiff that defendant ridicules, controls and yells at her.
This is a marriage of long duration, i.e., 39 years. "[C]ourts in this State have required a high degree of proof of cruel and inhuman treatment where there is a marriage of long duration and an isolated act of mistreatment will rarely suffice” (Brady v Brady, 64 NY2d 339, 344; see also, Gulisano v Gulisano, 214 AD2d 999; Walczak v Walczak, 206 AD2d 900, 901). The record establishes, at best, "strained, unpleasant relations and incompatibility”, which is not sufficient to support a finding of cruel and inhuman treatment in a long-term marriage (Buckley v Buckley, 93 AD2d 973, 974; see also, Van Vlack v Van Vlack, 233 AD2d 895 [decided herewith]). (Appeal from Judgment of Supreme Court, Oneida County, Tenney, J.—Divorce.) Present—Denman, P. J., Pine, Fallon, Doerr and Balio, JJ.